FILED
                             NOT FOR PUBLICATION                            MAR 25 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 PAUL A. WESBECHER,                               No. 08-17051

               Plaintiff - Appellant,             D.C. No. 2:01-cv-02410-FCD-
                                                  DAD
   v.

 STEPHEN D. LANDAKER; et al.,                     MEMORANDUM *

               Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Eastern District of California
                    Frank C. Damrell, Jr., District Judge, Presiding

                              Submitted March 16, 2010 **


Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Paul A. Wesbecher appeals pro se from the district court’s summary

judgment for defendants in his 42 U.S.C. § 1983 action alleging excessive force.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KV/Research
We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Whitaker v.

Garcetti, 486 F.3d 572, 579 (9th Cir. 2007), and we affirm.

       The district court properly granted summary judgment on Wesbecher’s

excessive force claim because a judgment in his favor would necessarily imply the

invalidity of his convictions, and Wesbecher offered no evidence that his

convictions have been invalidated. See Heck v. Humphrey, 512 U.S. 477, 486-87

(1994).

       Defendant Landaker’s motion to supplement the record and motion for leave

to file a late brief are granted.

       AFFIRMED.




KV/Research                              2                                  08-17051